Citation Nr: 0425708	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a low back 
disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated that he wanted to have a hearing before 
a traveling section of the Board.  In August 2003, the 
veteran was notified that his hearing had been scheduled for 
September 10, 2003; however, the record reflects that the 
veteran failed to appear for the hearing.  Thus, the Board 
finds that there is no hearing request pending at this time.


FINDING OF FACT

Competent evidence of a current low back disorder is not of 
record.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) establishes the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection by means of the April 2002 and 
January 2004 letters, the May 2002 rating decision, the 
August 2002 statement of the case, and the February 2004 
supplemental statement of the case.  

In the April 2002 and January 2004 letters, the RO explained 
that in order to substantiate a claim for service connection, 
the evidence must show three things: (1) an injury or a 
disease that was incurred in or aggravated during service; 
(2) a current disability; and (3) a relationship between the 
current disability and the disease or injury during service.  
In the May 2002 rating decision and the August 2002 statement 
of the case, the RO explained what of those three pieces of 
evidence was missing, which was that the veteran had not 
brought forth evidence of a current low back disorder or 
evidence of a nexus between a current low back disorder and 
service.  In the February 2004 supplemental statement of the 
case, the RO stated that while the veteran had brought forth 
evidence of current low back pain, he had not brought forth 
competent evidence of a nexus between the current back pain 
in service.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim would be competent 
evidence showing a current low back disorder and competent 
evidence of a nexus between a current low back disorder and 
service.  In the August 2002 statement of the case, the RO 
also provided the veteran with the pertinent laws and 
regulations that are applicable to his claim.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed to substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2002 letter, the RO informed the veteran that it must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  It told the 
veteran that as long as he adequately identified the records, 
that VA would assist in obtaining them, but noted that he had 
the ultimate responsibility to make sure that the records 
were received by VA.  In the January 2004 letter, the RO 
stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency. This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  Additionally, in the February 2004 
supplemental statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.159(b)(1), (2), 
and (3).  Thus, in all three documents, the veteran was 
informed of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In providing the veteran with the 
provisions of 38 C.F.R. § 3.159(b)(1), it informed the 
veteran that if he had any evidence in his possession that 
pertained to his claim, that he should send it to VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The veteran reported he was receiving 
physical therapy for his low back at VA, which records have 
been obtained and associated with the claims file.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran has a low back disorder or that a low back disorder 
may be associated with the veteran's active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In the May 2002 letter, the RO 
informed the veteran that he would need medical evidence of a 
current low back disorder and medical evidence of 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  Regardless, 
without evidence of a current disability, or persistent or 
recurrent symptoms of the disability, VA is not under a duty 
to have the veteran examined.  See 38 U.S.C.A. § 5103A(d).  
Therefore, the Board finds that the RO was under no 
obligation to order an examination in relation to this claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The Board notes that the veteran has attributed a low back 
disorder to his first period of service.  Service medical 
records show that in January 1977, the veteran complained of 
low back pain for one month due to heavy lifting.  The 
examiner stated that the veteran's lower back was tender to 
touch and that the veteran complained of pain when bending 
forward and sideways.  An undated treatment record shows that 
the veteran reported low back pain for approximately four 
months.  The examiner stated that the veteran had full range 
of motion with complaints of stiffness to the left side.  
There was no redness, spasms, or discoloration, but there was 
slight temperature elevation.  The assessment was muscle 
strain.  In an August 1977 report of medical examination, 
done at discharge from the veteran's first period of service, 
it shows that clinical evaluation of the spine was normal.  

In an April 2002 statement, the veteran stated that he could 
not sit for long periods of time because his back would hurt.  
He added he was unable to bend or squat because, otherwise, 
his back would hurt too much.  The veteran stated he had not 
injured his back as a civilian.  

In a June 2002 statement, the veteran's wife stated that the 
veteran was not the type of person to go see a doctor and 
that his pain affected his ability to work.  

A July 2002 VA examination report shows that the veteran 
reported joint pain in the low back.  The examiner stated 
that physical examination revealed full range of motion 
without any deformity, crepitation, or limitation of 
function.  He entered a diagnosis of arthralgia.

2002 VA treatment records show that the veteran was seen with 
low back pain and that the veteran was doing exercises to 
help alleviate the pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  While 
the service medical records show that the veteran was 
diagnosed with a muscle strain to his low back in 1977, his 
examination at separation from his first period of service 
shows that clinical evaluation of the lower extremities was 
normal.  Thus, at the time of the veteran's separation from 
service, there was no low back disorder.  There are no 
service medical records from his second period of service.  
Regardless, the veteran has not brought forth any post 
service evidence of a current low back disorder.  While the 
examiner entered a diagnosis of arthralgia in the July 2002 
VA examination report, and in the 2002 treatment records 
there have been diagnoses of low back pain, there has been no 
underlying disease process diagnosed as a manifestation of 
the arthralgia or the pain of the lumbar spine.  A diagnosis 
of arthralgia, which is a diagnosis of pain, is not 
indicative of a disability due to disease or injury.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (unless a veteran suffers from an underlying disability 
or condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 259 F.3d at 1361 (absent a disease or injury 
incurred during service, a veteran cannot satisfy the basic 
VA compensation statutes).  Here, the veteran has not brought 
forth competent evidence from a medical professional of a 
disability manifested by arthralgia in the low back that is 
the result of disease or injury in service.  Therefore, 
without competent evidence of a current "disability" 
related to the veteran's symptoms of arthralgia in the low 
back, service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

While the veteran has asserted that he has a low back 
disorder, he is not competent to make that assertion, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, his statement does not 
provide a basis to grant service connection for a low back 
disorder.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a low back disorder, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a low back disorder is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



